DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfauch et al. (U.S. 9,091,570, hereafter referred to as Pfauch).
	Regarding claims 1, 3 and 7, Pfauch teaches a method for determining necessity of a measure and/or success of a measure for a sensor in a retractable assembly, the method comprising: moving the sensor (probe 4) in a direction of a service chamber of the retractable assembly (see figure 2); analyzing an attribute associated with the sensor, wherein the attribute is a state of at least a portion of a surface of the sensor and/or a composition of a medium 5 in the service chamber; and deriving the measure based on the analysis (see column 1, lines 17-22, “The fields of use of retractable assemblies for measuring physical or chemical process variables of a medium, e.g. of a fluid, especially a liquid, in process technology are vast. For determining process variables, sensors are used, wherein such sensors include, for example, pH-sensors, conductivity sensors, optical or electrochemical sensors for determining a concentration of a substance contained in the medium to be monitored, e.g. O2, CO2, certain types of ions, organic compounds, etc”); wherein the analyzing is performed continuously during the moving of the sensor in the direction of the service chamber (implicit).
Regarding claim 2, Pfauch further teaches wherein the portion of the sensor is a membrane, a diaphragm, a filler opening for a bridge electrolyte, a sensor shaft, a glass shaft, an optical measuring window, or an electrode (see column 6, lines 27-29, “Probe head 6 has a measuring transducer (not shown), which produces, correlated with the process variable to be measured, a signal..”).
	Regarding claim 4, Pfauch further teaches wherein herein the medium is cleaning liquid, flushing liquid (see column 7, lines 36-37, ‘rinsing medium’) or a medium to be analyzed by the sensor, which enters the service chamber during the moving of the sensor (additionally, see column 8, lines 38-41).
	Regarding claim 5, Pfauch further teaches wherein the analyzing is performed at a location remote from the retractable assembly (see column 6, lines 27-37, “Probe head 6 has a measuring transducer (not shown), which produces, correlated with the process variable to be measured, a signal, which resides first in the probe head 6 and, in given cases, is conditioned there by a measuring electronics (not shown) and thereafter forwarded from the probe head 6 to a superordinated unit, for example, a measurement transmitter”).
	Regarding claim 6, Pfauch further teaches wherein the deriving of the measure comprises at least one of the steps: starting a cleaning cycle, replacing the sensor, maintenance of the sensor, and further measurement (see column 1, lines 31-37, “If the retractable assemblies are used for accommodating a sensor for determining at least one process variable, the sensor in the service position can be checked, calibrated, cleaned and/or replaced, wherein the sensor, in such case, is located in a treatment chamber arranged in the housing of the retractable assembly”).
	Regarding claim 13, Pfauch further teaches wherein the retractable assembly comprises at least one flushing connection 33, and an analysis device 33 analyzes the attribute via the flushing connection.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pfauch in view of Falk et al. (DE 10 2017 126 612, hereafter referred to as Falk).
	Regarding claim 8, Pfauch teaches the claimed invention except wherein the analysis device is a spectrometer, a fluorescence measuring device, or a laser-based measuring device adapted to operate upon measuring scattering or reflection.
	Falk teaches a probe housing 2, a measuring electronics 9 and a receiver comprising a CCD sensor (see Abstract) which is well known for its use in the spectrometry field.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Pfauch with the teaching of Falk in order to provide alternative measurement means. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfauch in view of Klein (DE 10 2018 133 411, hereafter referred to as Klein) and further in view of Dalland et al. (WO 2014111498, hereafter referred to as Dalland).
Regarding claims 9-12, Pfauch does not explicitly teach wherein the retractable assembly comprises at least one optical window into the service chamber.
Klein teaches wherein the retractable assembly comprises at least one optical window 4 into the service chamber 12; and the analysis device analyzes the attribute via the at least one window; wherein the at least one optical window is one, single window.

However neither reference explicitly teaches wherein the retractable assembly comprises at least two oppositely arranged optical windows into the service chamber; wherein the retractable assembly comprises at least two non- parallel optical windows into the service chamber, wherein the at least two windows are arranged orthogonally to one another.
Dalland teaches a similar retractable assembly wherein the probe 2 has  wherein the retractable assembly comprises at least two oppositely arranged optical windows 3 into the service chamber; wherein the retractable assembly comprises at least two non- parallel optical windows 3 into the service chamber, wherein the at least two windows are arranged orthogonally to one another (see figure 2a).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second window since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855